Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The Amendment filed 03/24/2022 in response to Office Action of 12/07/2021, is acknowledged and has been entered. Claims 28-37 and 62-87 are now pending. Claims 28-37, 62-74, and 76-78 are amended. Claims 79-87 are new. Claims 28-37 and 62-87 are currently being examined. 
Claim Objections
Claim 74 objected to because of the following informalities:  Claim 74 recites the limitation “the subject is negative.” Examiner suggest the wording this limitation as “...which induces a minimal residual disease status that is negative in the subject.” 
Appropriate correction is required.
New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-33, 36, 65-84, and 86-87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Rompaey (WO2019141732, Filing Date: 01/16/2018).
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Van Rompaey teaches a method for treating a malignancy in a human subject, comprising administering a combination of an antibody that binds to CD70 and venetoclax, wherein the malignancy is acute myeloid malignancy (AML), myelodysplastic syndrome (MDS), myeloproliferative neoplasms (MPN), chronic neutrophilic leukemia (CML), chronic myelomonocytic leukemia (CMML). Van Rompaey also teaches the method above, wherein the malignancy is a newly diagnosed myeloid malignancy, relapsed or refractory myeloid malignancy, patient’s ineligible for standard intensive chemotherapy, or has a comorbidity that precludes the use of standard invasive chemotherapy. Van Rompaey teaches the CD70 antibody, ARGX-110 or cusatuzumab, VH and VL amino acid sequences, SEQ ID NOs 4 and 8, which comprises 100% of the instantly claimed SEQ I NOs 4 and 8, respectively.  Van Rompaey further teaches administering azactidine or decitabine.  
	Van Rompaey teaches the monitoring of a patient’s bone marrow blast count, wherein the blast count of the subject is reduced to <5%, between 5-20% or more than 50% compared to pretreatment. Van Rompaey teaches that the method above induces: 1) a partial or complete response, 2) a complete response with platelet recovery, 3) a complete response with neutrophil recovery, 4) a transfusion independence of red blood cells or platelets, or both, for 8 weeks or longer, and 5) induces a minimal residual diseases status that is negative Van Rompaey further teaches that the method above: increases survival and increases survival versus standard of care agents used for treatment of myeloid malignancies. Van Rompaey teaches the method above comprising administering one or more additional anti-cancer agents suitable for the treatment of AML, such as Vyxeos, Enasidenib, or midostaurin. 
Response to Arguments 
Applicants disagree with rejections and amended the claims to include the limitations of claim 30 that was not included in the rejection. Applicants argue that with these amendments, claim 28, 29, 36, and 65-78 are novel over the teachings of Van Rompaey. 
The arguments have been considered but are not persuasive. Van Rompaey teaches the method of treating a malignancy comprising administering CD70 and venetoclax, wherein the malignancy is selected from the following group: AML, MDS, MPN, CML, and CMML. Applicants have provided no further evidence or arguments to contradict the cited prior art. 
All other objections and rejections recited in the Office Action mailed 12/07/2021 are hereby withdrawn in view of amendments and arguments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-37, 62-87 are rejected under 35 U.S.C. 103 as being obvious over Van Rompaey (WO2019141732, Filing Date: 01/16/2018), in view of de Haard (US 2019/0106498) and Arthur et al (WO 2017160954). 
The applied reference has a common a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Van Rompaey teaches a method for treating a malignancy in a human subject, comprising administering a combination of an antibody that binds to CD70 and venetoclax, wherein the malignancy is acute myeloid malignancy (AML), myelodysplastic syndrome (MDS), myeloproliferative neoplasms (MPN), chronic neutrophilic leukemia (CML), chronic myelomonocytic leukemia (CMML). Van Rompaey also teaches the method above, wherein the malignancy is a newly diagnosed myeloid malignancy, relapsed or refractory myeloid malignancy, patient’s ineligible for standard intensive chemotherapy, or has a comorbidity that precludes the use of standard invasive chemotherapy. Van Rompaey teaches the CD70 antibody, ARGX-110 or cusatuzumab, VH and VL amino acid sequences, SEQ ID NOs 4 and 8, which comprises 100% of the instantly claimed SEQ I NOs 4 and 8, respectively.  Van Rompaey further teaches administering azactidine or decitabine.  
	Van Rompaey teaches the monitoring of a patient’s bone marrow blast count, wherein the blast count of the subject is reduced to <5%, between 5-20% or more than 50% compared to pretreatment. Van Rompaey teaches that the method above induces: 1) a partial or complete response, 2) a complete response with platelet recovery, 3) a complete response with neutrophil recovery, 4) a transfusion independence of red blood cells or platelets, or both, for 8 weeks or longer, and 5) induces a minimal residual diseases status that is negative Van Rompaey further teaches that the method above: increases survival and increases survival versus standard of care agents used for treatment of myeloid malignancies. Van Rompaey teaches the method above comprising administering one or more additional anti-cancer agents suitable for the treatment of AML, such as Vyxeos, Enasidenib, or midostaurin. 
	Van Rompaey further teaches motivation to enhance therapeutic efficacy and synergistic therapeutic results in drug dosing and combinations. Van Rompaey demonstrate in Examples 6 through 9 combining anti-CD70 antibody with various therapeutics and in various doses in an effort to, and with success to, enhance therapeutic efficacy and achieve synergistic therapeutic results. 
However, Van Rompaey does not teach the dose of any of the drugs used in the combination treatment or administering the combination therapy to patients ages 75 year or older. Van Rompaey does not teach the antibody and venetoclax are administered at doses that result in synergistic treatment.
de Haard teaches a method for treating a malignancy, such as acute myeloid leukemia or myelodysplastic syndrome, comprising administering to the subject an antibody that binds to CD70 and azactidine. de Haard teaches the method of using this treatment in subjects that are not eligible for standard intensive chemotherapy prior to treatment, newly diagnosed AML with comorbidities and that the patient is 60 or 75 years or older. de Haard further teaches administration of the combination therapy by administering a BCL-2 inhibitor and administering a nucleoside metabolic inhibitor, decitabine, in combination with the anti-CD70 antibody. De Haard teaches further administering one or more anti-cancer agents: anti-CD33 antibody, an anti-CD123 antibody, an E-selectin inhibitor, a FLT3 inhibitor, a cyclin dependent kinase inhibitor, a BCL-2 inhibitor, an aminopeptidase inhibitor and a JAK/STAT inhibitor. de Haard further teaches the dose of the anti-CD70 antibody, dosing range 0.1 mg/kg to 25 mg/kg, the dose of azactidine 75 mg/m2 (50-100 mg/m2), and the dose of decitabine. Lastly, de Haard also teaches the sequences of the CD70 antibody SEQ ID NOs: 1-3, and 5-7 
(Abstract, Study Design, [0031, 0036, 0037, 0057, 0119,0152,0173, 0204,] Claims 15, 25, 29, 36). de Haard further teaches motivation and success to achieve enhanced therapeutic efficacy by administering CD70 antibody in combination therapies ([10]; [143]; [150]; Example 3).
	Arthur teaches a method of treating cancer, such as acute myeloid leukemia, comprising administering an antibody drug conjugate that binds to CD-70 and a BCL-2 inhibitor, venetoclax. Arthur further teaches the dosing range of the BCL-2 inhibitor, 400-800 mg/kg (0005, 0015, 0031, Claims 1, 2, 4, and 19).  Arthur provides motivation and reasonable expectation of success to achieve synergistic drug combinations, and demonstrates data analysis methods to identify synergistic drug combinations and doses with venetoclax (Figures  2,  3, 5-7, and 10; [52-61]; Example 1).
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer the anti-CD70 antibody, venetoclax, decitabine and azactidine at the instantly claimed doses and to treat a newly diagnosed AML patient who is aged 75 years or older. One would have been motivated to and have a reasonable expectation of success because (1) Van Rompaey teaches the combination treatment of CD70 antibody, a BCL-2 inhibitor, and azactidine or decitabine, (2) de Haard suggest treating myeloid malignancies in the combination therapy stated above and instantly claimed doses  of the anti-CD70 antibody, decitabine and azactidine in patients who are newly diagnosed with AML and ages 75 year or older, and (3) Arthur teaches the combination of CD70 antibody with venetoclax at a dose of 400-800 mg/day for the treatment of a myeloid malignancy.  
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer the antibody and venetoclax at doses to achieve synergistic treatment in the method of Van Rompaey. One would have been motivated to and have a reasonable expectation of success because: (1) Van Rompaey teaches and successfully demonstrates administering various combination therapies with CD70 antibody and at various doses to enhance therapeutic efficacy and achieve synergistic therapeutic results; (2) de Haard teaches motivation and success to achieve enhanced therapeutic efficacy by administering CD70 antibody in combination therapies; and (3) Arthur teaches motivation and known successful methods for identifying synergistic combinations and doses of drugs with venetoclax.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion: No claim is allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642 

/Laura B Goddard/Primary Examiner, Art Unit 1642